DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-9, 11, and 12 are objected to because of the following informalities: 
Regarding claims 1-9, 11, and 12, they should begin with an article, such as “A” in the case of first recital, or “The” in the case of subsequent reference. Compare with claim 10.
Regarding claim 3, the recitation of “movement detects” in lines 1-2 should instead read --movement detector detects--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear how the alarm signal generator can generate an alarm signal based on the subject’s head position when the movement detector detects movement of the mask 
Claims 2-9 and 12 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9 and 12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 1, it recites the mask portion as positioned over the subject’s mouth and nostrils, which can be interpreted as including the mouth and nostrils within the scope of the claim. It may be preferable to instead read the mask portion as “configured to be” positioned as claimed.
Claims 2-9 and 12 are rejected because they depend on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0097158 (“Matalon”) in view of US Patent Application Publication 2005/0076906 (“Johnson”).
Regarding claim 1, Matalon teaches [an a]pparatus for collecting a breath sample from a human subject (Fig. 4, via mask 105 - also see ¶ 0065), the apparatus comprising at least a mask portion which, in use, is positioned over the subject's mouth and nostrils so as to collect breath exhaled from the subject (¶ 0064), the apparatus further comprising a movement detector for detecting movement of the mask portion (¶ 0085, accelerometers and gyros to track changes in head angles), and an alarm signal generator, which alarm signal generator generates an alarm signal if the subject's head is outside a predetermined range of acceptable orientations during collection of a breath sample (¶ 0090, providing a warning of a possible emergency situation caused by incorrect mask positioning), … .
Matalon does not appear to explicitly teach providing the alarm only after the subject's head has been outside the predetermined range of acceptable orientations for a defined or measurable period of time.
Johnson teaches that a warning should be provided when there is a decreased rate of exhausted air for a predetermined time period (¶ 0007). Note that Johnson, like Matalon, acknowledges that changes in air flow rates can be associated with improper mask positioning (claim 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wait for a defined period of time before providing the warning of Matalon, as in Johnson, for the purpose of ensuring that the change in air flow is persistent (Johnson: ¶ 0007 - with e.g. increased likelihood of the “possible emergency situation” of Matalon).
Regarding claim 2, Matalon-Johnson teaches all the features with respect to claim 1, as outlined above. Matalon-Johnson further teaches wherein the movement detector detects at least angular displacement of the mask portion (Matalon: ¶ 0085, accelerometers and gyros that track changes in angles).
Regarding claim 5,
Regarding claim 7, Matalon-Johnson teaches all the features with respect to claim 1, as outlined above. Matalon-Johnson further teaches a digital electronic memory (Matalon: ¶ 0067, memory chip) which stores a predetermined range of acceptable orientations for the subject's head during collection of a breath sample (Matalon: ¶ 0085 describes the sensor indicating a problem based on head angle position, which suggests that the device has knowledge of which angles are acceptable and which aren’t).
Regarding claim 9, Matalon-Johnson teaches all the features with respect to claim 1, as outlined above. Matalon-Johnson further teaches an audible and/or visual alarm (Matalon: ¶ 0090, the alarm communicated via speaker or display).
Regarding claims 10 and 11, Matalon-Johnson teaches all the features with respect to claim 1, as outlined above. Matalon-Johnson further teaches [a] method of collecting a breath sample from a subject, the method comprising use of breath sampling apparatus in accordance with claim 1, by attaching the mask portion to the subject's face, and collecting breath exhaled by the subject (Matalon: Fig. 1 shows the mask attached to a subject’s face. Matalon also teaches collecting breath exhaled by the subject, since the mask covers the nose and mouth of the subject (¶ 0064), and the calculation of respiration rate (¶ 0065) requires inhalation and exhalation).

Claims 3, 4, 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matalon-Johnson in view of US Patent Application Publication 2016/0045161 (“Alshaer”).
Regarding claims 3, 4, and 6, Matalon-Johnson teaches all the features with respect to claim 2, as outlined above. Matalon-Johnson does not appear to explicitly teach wherein the movement detects angular displacement of the mask portion in at least two orthogonal axes, wherein the movement detector comprises a MEMS device, wherein the movement detector is mounted on a control board housed within the mask portion.
Alshaer teaches using a 3-axis MEMS accelerometer as a positional sensor in a face mask (¶ 0073). The accelerometer is part of integrated hardware architecture of the mask (Fig. 34, ¶ 0093 - also see ¶ 0078 and Fig. 3, locating the accelerometer in a casing 321 of the mask).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an accelerometer like the one of Alshaer in the combination, as the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Regarding claim 8, Matalon-Johnson teaches all the features with respect to claim 7, as outlined above. Matalon-Johnson does not appear to explicitly teach wherein the predetermined range of acceptable orientations is stored as a range of acceptable values for orthogonal X, Y and Z axes.
Alshaer teaches using a 3-axis MEMS accelerometer as a positional sensor in a face mask (¶ 0073). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an accelerometer like the one of Alshaer in the combination, as the simple substitution of one accelerometer (that of Matalon) for another (that of Alshaer) with predicable results (detecting the position and angle of a substrate). Thus, the data about head angle position in Matalon would have been with respect to x, y, and z axes, for the purpose of determining whether e.g. an obstruction was due to head angle position (Matalon: ¶¶s 0085 and 0090).
Regarding claim 12, Matalon-Johnson-Alshaer teaches all the features with respect to claim 3, as outlined above. Matalon-Johnson-Alshaer further teaches wherein the movement detector detects angular displacement of the mask portion in three orthogonal axes (Alshaer: ¶ 0073).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791